Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 27, 2019

The Court of Appeals hereby passes the following order:

A20E0016. AMANDA FREDERIKSEN v. MATTHEW FREDERIKSEN.

      Amanda Frederiksen has filed a Motion for Extension of Time to File
Discretionary Application pursuant to Court of Appeals Rule 40 (b).
      The motion is hereby GRANTED. Amanda Frederiksen is permitted twenty
(20) additional days in which to file an application for discretionary appeal. Thus, the
application must be filed on or before December 22, 2019.
                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  11/27/2019
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.